

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1
 
FORM OF INDEMNIFICATION AGREEMENT APPROVED BY THE BOARD OF DIRECTORS OF
NEFF CORP. FOR EXECUTION WITH CURRENT AND FUTURE DIRECTORS OF THE COMPANY


This Indemnification Agreement is dated as of [                            ]
(this “Agreement”) and is between Neff Corp., a Delaware corporation (the
“Company”), and [Name of director] (“Indemnitee”).


WHEREAS, the Company believes that in order to attract and retain highly
competent persons to serve as directors, it must provide such persons with
adequate protection through indemnification against the risks of claims and
actions against them arising out of their services to and activities on behalf
of the Company;


WHEREAS, the Company desires and has requested Indemnitee to continue to serve
as a director of the Company and, in order to induce the Indemnitee to continue
to serve in such capacity, the Company is willing to grant and secure the
Indemnitee the indemnification provided for herein.  Indemnitee is willing to so
serve on the basis that such indemnification be provided; and
 
WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and the advancement of expenses;
 
NOW, THEREFORE, in consideration of Indemnitee’s service to the Company and the
covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows.

 
Section 1. Indemnification.


To the fullest extent permitted by the General Corporation Law of the State of
Delaware (the “DGCL”):


(a) The Company shall indemnify Indemnitee if Indemnitee was or is made or is
threatened to be made a party to, or is otherwise involved in, as a witness or
otherwise, any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, by reason of the fact that Indemnitee is or was (whether on or prior to
the date of this Agreement or hereafter) or has agreed to serve as a director,
officer, employee or agent of the Company, or while serving as a director or
officer of the Company, is or was serving or has agreed to serve at the request
of the Company as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, fiduciary, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise, or by reason of any
action alleged to have been taken or omitted in any such capacity.


(b) The indemnification provided by this Section 1 shall be from and against all
loss and liability suffered and expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred by or on
behalf of Indemnitee in connection with such action, suit or proceeding,
including any appeals.


Section 2. Advance Payment of Expenses.


To the fullest extent permitted by the DGCL, expenses (including attorneys’
fees) incurred by Indemnitee in appearing at, participating in or defending any
action, suit or proceeding or in connection with an enforcement action pursuant
to Section 3(b), shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding within 30 days after receipt by
the Company of a statement or statements from Indemnitee requesting such advance
or advances from time to time.  The Indemnitee hereby undertakes to repay any
amounts advanced (without interest) to the extent that it is ultimately
determined that Indemnitee is not entitled under this Agreement to be
indemnified by the Company in respect thereof.  No other form of undertaking
shall be required of Indemnitee other than the execution of this
Agreement.  This Section 2 shall be subject to Section 3(b) and shall not apply
to any claim made by Indemnitee for which indemnity is excluded pursuant to
Section 6.


Section 3. Procedure for Indemnification; Notification and Defense of Claim.


(a) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim in respect thereof is
to be made against the Company hereunder, notify the Company in writing of the
commencement thereof.  The failure to promptly notify the Company of the
commencement of the action, suit or proceeding, or of Indemnitee’s request for
indemnification, will not relieve the Company from any liability that it may
have to Indemnitee hereunder, except to the extent the Company is actually and
materially prejudiced in its defense of such action, suit or proceeding as a
result of such failure.  To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request therefor including such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to enable the Company to determine whether and to what
extent Indemnitee is entitled to indemnification.


(b) With respect to any action, suit or proceeding of which the Company is so
notified, as provided in this Agreement, the Company, if appropriate, shall be
entitled to assume the defense of such action, suit or proceeding, with counsel
reasonably acceptable to Indemnitee, upon the delivery to Indemnitee of written
notice of its election to do so.  After delivery of such notice, approval of
such counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same action,
suit or proceeding; provided that (1) Indemnitee shall have the right to employ
Indemnitee’s own counsel in such action, suit or proceeding at Indemnitee’s
expense and (2) if (i) the employment of counsel by Indemnitee has been
previously authorized in writing by the Company, or (ii) counsel to the
Indemnitee shall have reasonably concluded (evidenced by written notice to the
Company setting forth the basis for such conclusion) that there may be a
conflict of interest or position, or reasonably believes that a conflict is
likely to arise, on any significant issue between the Company and Indemnitee in
the conduct of any such defense, then the fees and expenses of Indemnitee’s
separate counsel shall be at the expense of the Company, except as otherwise
expressly provided by this Agreement.  The Company shall not be entitled,
without the written consent of Indemnitee, to assume the defense of any claim
brought by or in the right of the Company or otherwise or as to which counsel
for the Indemnitee shall in accordance with clause (ii) above have delivered
requisite notice regarding the conclusion referred to in such clause.


(c) To the fullest extent permitted by the DGCL, the Company’s assumption of the
defense of an action, suit or proceeding in accordance with paragraph (b) above
will constitute an irrevocable acknowledgement by the Company that any loss and
liability suffered by Indemnitee and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement by or for the account of
Indemnitee actually and reasonably incurred in connection therewith are
indemnifiable by the Company under Section 1 of this Agreement.


(d) The determination whether to grant Indemnitee’s indemnification request
shall be made promptly and in any event within 30 days following the Company’s
receipt of a request for indemnification in accordance with Section 3(a).  If
the Company determines that Indemnitee is entitled to such indemnification or,
as contemplated by paragraph (c) above, the Company has acknowledged such
entitlement, the Company shall make payment to Indemnitee of the indemnifiable
amount within such 30 day period.  If the Company is not deemed to have so
acknowledged such entitlement or the Company’s determination of whether to grant
Indemnitee’s indemnification request shall not have been made within such 30 day
period, the requisite determination of entitlement to indemnification shall,
subject to Section 6, nonetheless be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
the DGCL.


(e) In the event that (i) the Company determines in accordance with this Section
3 that Indemnitee is not entitled to indemnification under this Agreement, (ii)
the Company denies a request for indemnification, in whole or in part, or fails
to respond or make a determination of entitlement to indemnification within 30
days following receipt of a request for indemnification as described above,
(iii) payment of indemnification is not made within such 30 day period, (iv)
advancement of expenses is not timely made in accordance with Section 2, or (v)
the Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, the Indemnitee the
benefits provided or intended to be provided to the Indemnitee hereunder,
Indemnitee shall be entitled to an adjudication in any court of competent
jurisdiction of his or her entitlement to such indemnification or advancement of
expenses.  Indemnitee’s expenses (including attorneys’ fees) incurred in
connection with successfully establishing Indemnitee’s right to indemnification
or advancement of expenses, in whole or in part, in any such proceeding or
otherwise shall also be indemnified by the Company to the fullest extent
permitted by the DGCL.


(f) Indemnitee shall be presumed to be entitled to indemnification and
advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Sections 2 or 3 of this Agreement, as the case may
be.  The Company shall have the burden of proof in overcoming such presumption,
and such presumption shall be used as a basis for a determination of entitlement
to indemnification and advancement of expenses unless the Company overcomes such
presumption by clear and convincing evidence.


Section 4. Insurance and Subrogation.


(a) The Company shall use its reasonable best efforts to purchase and maintain a
policy or policies of insurance with reputable insurance companies with A.M.
Best ratings of “A” or better, providing Indemnitee with coverage for any
liability asserted against, and incurred by, Indemnitee or on Indemnitee’s
behalf by reason of the fact that Indemnitee is or was (whether on or prior to
the date of this Agreement or thereafter) or has agreed to serve as a director,
officer, employee or agent of the Company, or while serving as a director or
officer of the Company, is or was serving or has agreed to serve at the request
of the Company as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, fiduciary, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise, or arising out of
Indemnitee’s status as such, whether or not the Company would have the power to
indemnify Indemnitee against such liability under the provisions of this
Agreement.  Such insurance policies shall have coverage terms and policy limits
at least as favorable to Indemnitee as the insurance coverage provided to any
other director or officer of the Company.  If the Company has such insurance in
effect at the time the Company receives from Indemnitee any notice of the
commencement of an action, suit or proceeding, the Company shall give prompt
notice of the commencement of such action, suit or proceeding to the insurers in
accordance with the procedures set forth in the policy.  The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policy.


(b) Subject to Section 9(b), in the event of any payment by the Company under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee with respect to any insurance
policy.  Indemnitee shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights in
accordance with the terms of such insurance policy. The Company shall pay or
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.


(c) Subject to Section 9(b), the Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder
(including, but not limited to, judgments, fines and amounts paid in settlement,
and ERISA excise taxes or penalties) if and to the extent that Indemnitee has
otherwise actually received such payment under this Agreement or any insurance
policy, contract, agreement or otherwise.


Section 5. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:


(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit, arbitration,
alternative dispute mechanism or proceeding, whether civil, criminal,
administrative or investigative.


(b) The term “by reason of the fact that Indemnitee is or was (whether on or
prior to the date of this Agreement or thereafter) or has agreed to serve as a
director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise” shall be broadly
construed and shall include, without limitation, any actual or alleged act or
omission to act.


(c) The term “expenses” shall be broadly construed and shall include, without
limitation, all direct and indirect costs of any type or nature whatsoever
(including, without limitation, all attorneys’ fees and related disbursements,
appeal bonds, other out-of-pocket costs and reasonable compensation for time
spent by Indemnitee for which Indemnitee is not otherwise compensated by the
Company or any third party), actually and reasonably incurred by Indemnitee in
connection with either the investigation, defense or appeal of an action, suit
or proceeding or establishing or enforcing a right to indemnification under this
Agreement or otherwise incurred in connection with a claim that is indemnifiable
hereunder.
 
(d) The term “Indemnitee-related entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise on whose behalf or at whose request Indemnitee has agreed to
serve as a director, officer, employee or agent and which service is covered by
the indemnity described in this Agreement) from whom an Indemnitee may be
entitled to indemnification or advancement of expenses with respect to which, in
whole or in part, the Company may also have an indemnification or advancement
obligation (other than as a result of obligations under an insurance policy).
 
(e) The term “jointly indemnifiable claims” shall be broadly construed and shall
include, without limitation, any action, suit or proceeding for which the
Indemnitee shall be entitled to indemnification or advancement of expenses from
both the Indemnitee-related entities and the Company pursuant to the DGCL, any
agreement or the certificate of incorporation, bylaws, partnership agreement,
operating agreement, certificate of formation, certificate of limited
partnership or comparable organizational documents of the Company or the
Indemnitee-related entities, as applicable.


(f) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever, as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan).


Section 6. Limitation on Indemnification.  Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:


(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof),
however denominated, initiated by Indemnitee, except with respect to an action,
suit or proceeding brought to establish or enforce a right to indemnification or
advancement of expenses under this Agreement (which shall be governed by the
provisions of Section 6(b) of this Agreement), unless such action, suit or
proceeding (or part thereof) was authorized or consented to by the Board of
Directors of the Company.


(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in such action, suit or proceeding in establishing Indemnitee’s
right, in whole or in part, to indemnification or advancement of expenses
hereunder (in which case such indemnification or advancement shall be to the
fullest extent permitted by law), or unless and to the extent that the court in
such action, suit or proceeding shall determine that, despite Indemnitee’s
failure to establish their right to indemnification, Indemnitee is entitled to
indemnity for such expenses; provided, however, that nothing in this Section
6(b) is intended to limit the Company’s obligations with respect to the
advancement of expenses to Indemnitee in connection with any such action, suit
or proceeding instituted by Indemnitee to enforce or interpret this Agreement,
as provided in Section 2 hereof.


(c) Section 16(b) Matters.  To indemnify Indemnitee on account of any suit in
which judgment is rendered against Indemnitee for disgorgement of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Securities Exchange Act of 1934, as
amended.


(d) Fraud or Willful Misconduct.  To indemnify Indemnitee on account of conduct
by Indemnitee where such conduct has been determined by a final (not
interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing to have been knowingly fraudulent or constitute
willful misconduct.


(e) Prohibited by Law.  To indemnify Indemnitee in any circumstance where such
indemnification has been determined by a final (not interlocutory) judgment or
other adjudication of a court or arbitration or administrative body of competent
jurisdiction as to which there is no further right or option of appeal or the
time within which an appeal must be filed has expired without such filing to be
prohibited by law.


Section 7. Certain Settlement Provisions.  The Company shall have no obligation
to indemnify Indemnitee under this Agreement for any amounts paid in settlement
of any action, suit or proceeding without the Company’s prior written
consent.  The Company shall not settle any action, suit or proceeding in any
manner that would impose any fine or other obligation on Indemnitee without
Indemnitee’s prior written consent.  Neither the Company nor Indemnitee will
unreasonably withhold his, her, its or their consent to any proposed settlement.


Section 8. Savings Clause. If any provision or provisions (or portion thereof)
of this Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee if
Indemnitee was or is made or is threatened to be made a party or is otherwise
involved in any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, by reason of the fact that Indemnitee is or was (whether on or prior to
the date of this Agreement or thereafter) or has agreed to serve as a director,
officer, employee or agent of the Company, or while serving as a director or
officer of the Company, is or was serving or has agreed to serve at the request
of the Company as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, partner or manager or similar capacity) of
another corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise, or by reason of any action
alleged to have been taken or omitted in such capacity, from and against all
loss and liability suffered and expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement reasonably incurred by or on behalf of
Indemnitee in connection with such action, suit or proceeding, including any
appeals, to the fullest extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the fullest extent
permitted by law.


Section 9. Contribution/Jointly Indemnifiable Claims.


(a) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or in part, it is agreed
that, in such event, the Company shall, to the fullest extent permitted by law,
contribute to the payment of all of Indemnitee’s loss and liability suffered and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement reasonably incurred by or on behalf of Indemnitee in connection with
any action, suit or proceeding, including any appeals, in an amount that is just
and equitable in the circumstances; provided, that, without limiting the
generality of the foregoing, such contribution shall not be required where such
holding by the court is due to any limitation on indemnification set forth in
Sections 4(c), 6 or 7 hereof.


(b) Given that certain jointly indemnifiable claims may arise due to the service
of the Indemnitee as a director and/or officer of the Company at the request of
the Indemnitee-related entities, the Company acknowledges and agrees that the
Company shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification or advancement of expenses in
connection with any such jointly indemnifiable claim, pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-related entities.  Under no
circumstance shall the Company be entitled to any right of subrogation or
contribution by the Indemnitee-related entities and no right of advancement or
recovery the Indemnitee may have from the Indemnitee-related entities shall
reduce or otherwise alter the rights of the Indemnitee or the obligations of the
Company hereunder.  In the event that any of the Indemnitee-related entities
shall make any payment to the Indemnitee in respect of indemnification or
advancement of expenses with respect to any jointly indemnifiable claim, the
Indemnitee-related entity making such payment shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee against the
Company, and Indemnitee shall execute all papers reasonably required and shall
do all things that may be reasonably necessary to secure such rights, including
the execution of such documents as may be necessary to enable the
Indemnitee-related entities effectively to bring suit to enforce such
rights.  The Company and Indemnitee agree that each of the Indemnitee-related
entities shall be third-party beneficiaries with respect to this Section 9(b),
entitled to enforce this Section 9(b) against the Company as though each such
Indemnitee-related entity were a party to this Agreement.


Section 10. Form and Delivery of Communications.  All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered by hand, upon receipt by the
party to whom said notice or other communication shall have been directed, (b)
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, (c) mailed by reputable
overnight courier, one day after deposit with such courier and with written
verification of receipt or (d) sent by email or facsimile transmission, with
receipt of oral confirmation that such transmission has been received.  Notice
to the Company shall be directed to Mark Irion, 3750 N.W. 87th Avenue, Suite
400, Miami, Florida, 33178, e-mail: mirion@neffcorp.com, facsimile:
305-513-4156, confirmation number: 305-513-3350.  Notice to Indemnitee shall be
directed to [                           ], e-mail: [XXX@XXX.com], facsimile:
[XXX-XXX-XXXX], confirmation number: [XXX-XXX-XXXX].


Section 11. Nonexclusivity.  The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, in any court
in which a proceeding is brought, other agreements or otherwise, and
Indemnitee’s rights hereunder shall inure to the benefit of the heirs, executors
and administrators of Indemnitee.  No amendment or alteration of the Company’s
Certificate of Incorporation or Bylaws or any other agreement shall adversely
affect the rights provided to Indemnitee under this Agreement.


Section 12. No Special Rights.  Nothing contained herein shall be construed as
giving Indemnitee any right to be retained as a director of the Company or in
the employ of the Company.  For the avoidance of doubt, the indemnification and
advancement of expenses provided under this Agreement shall continue as to the
Indemnitee even though he may have ceased to be a director, officer, employee or
agent of the Company.


Section 13. Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by the DGCL.


Section 14. Entire Agreement.  This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.


Section 15. Modification and Waiver.  No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.


Section 16. Successor and Assigns.  All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives.  The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of such Indemnitor, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.


Section 17. Submission to Jurisdiction and Venue.  The Company and Indemnitee
hereby irrevocably and unconditionally (i) agree that any action or proceeding
arising out of or in connection with this Agreement shall be brought only in the
Court of Chancery of the State of Delaware (the “Delaware Court”), and not in
any other state or federal court in the United States of America or any court in
any other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.


Section 18. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.  If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification by the Company of
Indemnitee, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.


Section 19. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.


Section 20.  Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered to be effective as of the date first written above.




NEFF CORP.


 
By:           ___________________________________
Name:                      Mark Irion
 
Title:
Executive Vice President and Chief Financial Officer





INDEMNITEE




By:           ____________________________________
Name:                      [Insert Name of Indemnitee]





 
 

--------------------------------------------------------------------------------

 
